Citation Nr: 1819673	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to a service-connected low back disorder.

2.  Entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected low back disorder.

3.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1979 to December 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

These matters were remanded by the Board in April 2014 and August 2016 for further development.  


FINDINGS OF FACT

1.  A cervical spine disorder was not shown in service or within the first post-service year, and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected low back disability.

2.  A right knee disorder was not shown in service or within the first post-service year, and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected low back disability.

3.  A left knee disorder was not shown in service or within the first post-service year, and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a cervical spine disability, to include as secondary to a service-connected low back disability, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection of a right knee disability, to include as secondary to a service-connected low back disability, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection of a left knee disability, to include as secondary to a service-connected low back disability, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board observes that the claims were remanded in August 2016 to afford the Veteran VA examinations and to obtain additional medical records.  However, the Veteran did not respond to the requests to identify any outstanding relevant medical records.  See September 2016 letter.  Further, the Veteran failed to report to his scheduled VA examinations in September 2017 without good cause.  Accordingly, the Board will base its decision on the evidence of record.

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Legal Criteria

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is a statutory presumption for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection can also be established on a secondary basis where the record shows (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed an April 2007 claim for service connection for his cervical spine condition.  See April 2007 Statement in Support of Claim.  The Veteran filed a November 2007 claim for service connection for degenerative joint disease (DJD) of the bilateral knees.  See November 2007 Third Party Correspondence.  The Veteran asserts that his service treatment records failed to document his complaints of cervical and bilateral knee problems.

Regarding the first element of service connection, current disability, an April 2007 private radiology report indicated an impression of severe low cervical degenerative disc changes with neural foramen encroachment and a November 2009 VA spine examination report indicated a diagnosis of degenerative disc disease of C5-C7.  Regarding the first element of service connection, current disability, a January 2007 private radiology report indicated an impression of negative examination of the left knee except for small ossicle in the distal patellar tendon likely of no consequence and an impression of relatively mild degenerative changes in the right knee principally involving the lateral joint compartment at patellofemoral joint compartment.  Additionally, September 2008 diagnostic testing results of the right knee showed arthritic and chondromalacia changes.  Thus, element one for a current cervical spine and bilateral knee disability has been established. 

Turning to the second element of service connection on a direct basis, in-service incurrence or aggravation of a disease or injury, service treatment records (STRs) are silent for cervical spine diagnosis or symptoms in service.  Similarly, STRs are silent for bilateral knee diagnoses or symptoms in service.  Thus, there is no showing of knee or cervical complaints, diagnoses, or treatment during service.

After his separation from service in December 1982, the Veteran had a December 1983 VA examination wherein he complained of low back pain.  Importantly, he had no complaint, symptoms, or history of injury to his cervical spine or knees.  Moreover, during VA examinations in December 1984, July 1986, May 1991, and December 1994, he also did not report any cervical or knee complaints.  The first documentation of a cervical spine disability was in an August 2001 x-ray which showed multilevel DDD from C5-C7.  The first documentation of a knee disability was when the Veteran reported to an urgent care clinic in December 2003 requesting an evaluation of continued right knee pain.  He was diagnosed with osteoarthritis of the right knee.  

The Board finds it significant that despite the Veteran's assertions that he began to experience cervical and knee pain during service along with his back problems, the first documentation of such was not until approximately 20 years after his separation from service.  Significantly, although he had several VA examinations following service, wherein he was evaluated for his low back, he did not report any cervical or knee problems.  Accordingly, the Board finds the lack of any complaints or treatment for a cervical or knee disability until decades after his separation from service to be more probative than his more recent assertions that he has had cervical and knee pain/problems since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the claimant).

Regarding the third element of service connection, nexus, the June 2014 VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's current neck disorder and bilateral knee disorder are caused by or related to, or began in active military service and opined that it is less likely than not (less than 50 percent probability) that the Veteran's current neck disorder and bilateral knee disorder are caused by or related to or permanently aggravated beyond the natural progression of the disease by his service-connected low back disorder.  

The examiner explained that the first indication of any neck (cervical spine) or knee signs or symptoms was many years after the Veteran's separation from service.  The Veteran was discharged from active duty in the military in December 1982 and STRs document an ongoing problem with the low back and medical treatment records clearly show chronicity of care from the time of military discharge to the present.  STRs show nothing with respect to a neck or knee condition and the first indication found in the evidence of record of a condition of the neck occurred 20 years after military discharge.  Even if the Veteran's contention that his STRs were remiss in failing to document injury to the neck or knees, the evidence of record strongly argues against any such injuries given the absolute silence of the record for two decades.  Once the Veteran did begin to make complaints regarding his neck and knees, there is chronicity of care for both.  The evidence of record strongly argues against a direct link between military service and any condition of the neck or knees.  There was no chronicity of care from the time of military service until at least 20 years later.  

The Board affords this opinion great probative value as it is based on a review of the claims file and relevant evidence, to include his STRs and post-service medical records dated since his separation from service.  The examiner provided a complete rationale for the conclusions provided, and the Board finds them persuasive. 
The second element of service connection on a secondary basis requires evidence of a service connected disability and in the instant matter, the Veteran is service connected for a low back disability.  As such, the second element has been satisfied on a secondary basis only. 

The evidence of record strongly argues against the Veteran's low back disorder either causing or aggravating either his neck condition, right knee condition, or left knee condition since the weight of the medical literature supports that this would occur in the setting of five cm or greater leg length discrepancy, which the Veteran is not documented to have.

The Board notes again that these claims were remanded to afford the Veteran another VA examination.  However, he failed to report without good cause.  Thus, the decisions made herein are based on the evidence of record.  38 C.F.R. § 3.655.

Consideration has been given to the Veteran's statements that his cervical spine and bilateral knee disorder is secondary to his service-connected low back disability.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  As the Veteran has not been shown to have the requisite medical knowledge, training, or experience, his own opinion is nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As the preponderance of the evidence is against the claims of entitlement to service connection for a cervical spine and bilateral knee disability, the benefit of the doubt rule is not for application, and the Board must deny the claims for service connection.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a cervical spine disorder, claimed as secondary to a service-connected low back disorder, is denied. 

Entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected low back disorder, is denied. 

Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected low back disorder, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


